Exhibit 31.2 CERTIFICATION PURSUANT TO SECTION-OXLEY ACT OF 2002 CERTIFICATION I, Jim Currie, certify that: 1. I have reviewed this report on Form 10-K/A of SMTC Corporation; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. Date: April 27, 2015 /s/ Jim Currie Jim Currie Interim Chief Financial Officer (Principal Accounting officer)
